Title: To John Adams from Samuel Cooper, 24 July 1777
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston July 24. 1777
     
     No Event since the Commencement of the War has excited such Indignation and Astonishment as the Evacuation of Tyconderoga in so disgraceful a Manner! General Washington’s Idea of the State of that Garrison answers to all the Accounts we have receiv’d here. There were 4000 Troops in the Place well arm’d, and well supplied with ev’ry Thing. Two of the fullest Regiments of this State were at Albany, and might soon have been added to the Garrison; a large Body of as good Militia as any in America were near at hand; some had arriv’d, others were on the Wing. What could lead a Council of General Officers, as a Letter publish’d in our Papers from St. Cr., declares, to be unanimous for abandoning so important a Post? to abandon it in such a Manner? no Steps taken to save the Stores, which were of immense Value considering the Difficultys under our Circumstances of replacing them: no Dispositions for a regular Retreat; ev’ry Man left to shift for himself. Poor Hale who fell in the Rear, I am well inform’d, said at Midnight, when the Orders were known for evacuating, He had rather die in the Place. I have it from a Gentleman of Capacity and Integrity, who was there, that he was with about one hundred Men of our Army in the Front of the Retreat; they assur’d him that none were before them: Immediately after this small Van, He saw four General Officers together, St. Clair, Furmoy, Poor, and Patterson. He convers’d with them as they were hastning away—not a General Officer in the Centre or Rear. He saw several Men perish on the Way for Want of Subsistence, so little Care was taken for Provision—no Orders that He could find, where the Men were to meet, or how to march so as to support and assist one another. I cannot enlarge on Circumstances—they must have reach’d you before now, and many more perhaps than we know. The Eyes of all are upon Congress and General Washington. The universal Cry is, a public and solemn Inquiry: and if better Reasons are not found than we at present know of, for this Capital Dishonor to the American Arms, exemplary Punishment to the Delinquents. When you read the Letter publish’d to excuse this Flight, what Idea must you form of the Man? It was, I am told from St. Cr. to Mr. Bowdoin. He esteems himself happy in making a Retreat from under their Nose, when they had not open’d a Battery, or fir’d a Gun against so strong a Fortress. How unhappy that the able experienc’d Gates left that Command! But I know the Embarrassments. Some I hope will be now convinc’d that the American Cause is rather too important to be sacrific’d to military Punctilioes. Genl. Schuyler has sent here for Supplies. He wants ev’ry Thing for an Army but Provision. We are doing what we can—but Tyconderoga had greatly exhausted us: After all our Deficiencies, we have done much. We have given up all that has been imported here to Continental Agents, at the lowest Prices: What they do not take some Merchants from N.Y. and further Southward buy up. We had a vast Quantity of Jesuits’ Bark bro’t in a Prize, for which I am told they have bid an higher Price, than it has hitherto been retail’d for here at the Shops. Whether it will go to the Use of our own Army Time will discover. It might have been as well perhaps for the public, if Supplies drawn from this State for the Army, had been purchas’d by Men of Capacity and Honor among ourselves. I write in Confidence, and Hast, And ever with the warmest Esteem and Affection.
     You will be cautious respecting your Correspondent and his loose Hints. Remember me to the President and your Brethren. Indignation raises, Fear does not depress us. Burgoyne has divided his Army. Some spirited Officers to lead our Men at the Northward may yet wast and ruin the Enemy. I hope ev’ry Nerve will be exerted. Heaven pours Contempt upon almost ev’ry Thing we have greatly depended on, and saves us in it’s own Way. Howe’s Army we hear is extremely weakned by Sickness—and still remains greatly distress’d by it. Adieu.
     
     
     